Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on April 16, 2021. Claims 2 and 24 have been canceled. Claims 1, 3-23 and 25-27 are pending.
	Upon conducting a prior art search, claims 1, 3-23 and 25-27 were determined to be allowable over prior art of record. A detailed reasons for allowance will be provided once the instant application is due for issue.
	Amendment to the specification to add priority data section, filed on April 16, 2021, has been considered and entered. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. The abstract filed on April 16, 2021 exceeds 150 words.
Drawings
The drawings filed on April 16, 2021 are acceptable. However, it is recommended to label the components/elements on 

Claim Objections
Claims 3-23 and 27 are objected to because of the following informalities: 
It is recommended to amend the preamble of claims 3-23 to read “The method according to claim…”.  Appropriate corrections are required where applicable. 
Likewise, it is recommended to amend the preamble of claim 27 to read “The system according to claim…”.  Appropriate corrections are required where applicable. 
It is also recommended to remove the opening parenthesis “(“ at the beginning of claim 4. Appropriate corrections are required where applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454